DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-6 and 8 are pending and presented for examination. Claim 1 was amended and claim 7 was cancelled via the instant amendment dated 9 August 2022 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 9 August 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.

The rejection of claims 1-6 and 8 under 35 U.S.C. 102(a)(1) over Aida is MAINTAINED and updated below to reflect the instant amendment.
The Aida discloses that “cracks are prevented by pore structure characteristics of carbon substrate . . . that cracks do not occur as TaC is coated to Arc Ion Plating (AIP) process at low temperatures” (Remarks at 5). Aida wants to delay crack formation, it does not find it to be something that is fully preventable (Aida at paragraph 9). Aida is more concerned with preventing delamination which occurs through pinholes and cracks however the size of crack is important for delaminating, however again, Aida appreciates that crack formation is wholly inevitable (Aida at paragraph 23). Aida does not present scaling for the figures nor provides any data on how small of cracks they can observe so any discussion of a lack or suppression of cracks is inconclusive on if they are formed as the CTE mismatch is 2e-6/K (Aida at “Abstract”). Aida states in paragraph 8 that “it was found that it has a weak structure with respect to adhesion. It has also been found that the greater the difference between the thermal expansion coefficients of the graphite substrate and the TaC coating, the more prominent the occurrence and progress of cracks and delamination.”

The rejection of claims 1, 2, 5, 6 and 8 under 35 U.S.C. 103 over Kondo is MAINTAINED and updated below to reflect the instant amendment.
The traversal is that “Kondo does not disclose or suggest the detailed numerical range of a microcrack . . .” (Remarks at 6). This is not persuasive, while Kondo does not disclose actual crack sizes, there is a similar CTE disclosed to that claimed and Kondo explicitly says that “. . . small cracks are formed inside the coating film, the cracks are hardly widened and hardly reach the surface of the tantalum carbide coating film. It is noted that the cracks are formed by, for example, a stress generated by a difference in the thermal expansion coefficient between the carbon substrate and the tantalum carbide coating film and a stress on account of thermal shock.” (Kondo at 24:13-20). As such, Kondo at minimal envisages that cracks are possible in the structure. This is further supported by discussion of gas permeability (See generally columns 21 and 22). CTE mismatch is a known phenomena in the art that causes TaC cracking as evidenced by the art of record. The discussion of pores in Kondo is that of the substrate, not purposefully introduced into the coating like in Aida.

The rejection of claims 1-6 and 8 under 35 U.S.C. 103 over Fujiwara is MAINTAINED and updated below to reflect the instant amendment.
The traversal is that Fujiwara “discloses carbon substrates of 6.5e-6/K ~ 9e-6/K and TaC film of 6.9 e-6 ~ 7.8 e-6/K, these correspond to a film to prevent cracks or peeling . . . Fujiwara do[es] not describe or suggest the detailed numerical range of a microcrack . . . “ (Remarks at 6). Fujiwara in “Example 8” shows that there is crack formation. The CTE argument is also not persuasive as it is unclear where applicants glean fully that they are in the non-delamination/crack range as only thermal shock 1 was done on some samples but not shock 2 test on others which yielded some cracks, that of the TaC film is fully within the range claimed. Also, it is unclear what the observable crack size is, there is gas permeability in all examples so there must be some level of cracking and given a thickness of 10 microns microcracks would be within that level.
Applicants remark about “the technical effect of minimizing the bending of TaC film” (Remarks at 6) is noted, however it is not in commensurate scope with the claims and no bending is discussed so no bending is expected absent evidence to the contrary.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aida.
Regarding claims 1-3 and 6, Aida discloses a tantalum coating material (Aida at “Abstract”) comprising:
A carbon substrate (graphite, Id.); and
A tantalum carbide coating formed on the carbon substrate (Id.), wherein the difference in thermal expansion between the carbon material and the tantalum carbide is within 2e-6/K (Aida at “Claim 1”, K being the absolute form of C).
Given usage of a TaC film on a graphite substrate having a difference in CTE of 2e-6, one of ordinary skill in the art would expect there to be cracks formed under thermal shock which would result in widths in the crack of 0.1-1.5 microns absent evidence to the contrary, though the Office cannot test for this. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))".
Regarding claims 4-5, the TaC has a CTE of 5.2-8.9 e-6 (Aida at “Table 1”), at 6.7 the CTE for the graphite substrate can be at most 4.7 given the +/-2e-6/K difference.
Concerning claim 8, as “bent to 20 microns or less” allows for no bending, this claim is met.

Claim Rejections - 35 USC § 103
Claims 1, 2, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo.
Regarding claims 1, 2, 5 and 6, Kondo discloses a titanium carbide coating material (Kondo at 23:6-20) comprising:
A carbon substrate (Id., graphite, Kondo at “Examples”); and
A tantalum carbide coating formed on the carbon substrate (Id.), wherein a thermal expansion coefficient of the tantalum carbide is between 6.5 and 8.0 e-6/K (which overlaps claim 5 such that a prima facie case of obviousness exists, see MPEP 2144.05) and the carbon substrate thermal expansion coefficient is between 6.5 and 8 e-6/K. The claim requires the difference be 1e-6/C (C and K are equivalent as K is the absolute temperature), since these values can differ there is an overlap in the thermal expansion coefficient from 0 to 1.5 e-6/K (see MPEP 2144.05).
Given usage of a TaC film on a graphite substrate having a difference in CTE of 0-1.5e-6, one of ordinary skill in the art would expect there to be cracks formed under thermal shock which would result in widths in the crack of 0.1-1.5 microns absent evidence to the contrary, though the Office cannot test for this. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))".
Concerning claim 8, as “bent to 20 microns or less” allows for no bending, this claim is met.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (cited by applicants).
Regarding claims 1-3, 5 and 6, Fujiware discloses a titanium carbide coating material (Fujiwara at “Abstract”) comprising:
A carbon substrate (Id., graphite, Fujiwara [0052]); and
A tantalum carbide coating formed on the carbon substrate (Id.), wherein a thermal expansion coefficient of the tantalum carbide is between 6.9 and 7.8 e-6/K (which overlaps claim 5 such that a prima facie case of obviousness exists, see MPEP 2144.05; Fujiwara at [0054]) and the carbon substrate thermal expansion coefficient is between 6.5 and 9 e-6/K Id. & “Table 4”). The claim requires the difference be 1e-6/C or more (C and K are equivalent as K is the absolute temperature), since these values can differ there is an overlap in the thermal expansion coefficient from 0 to 2.1 e-6/K (see MPEP 2144.05).
Given usage of a TaC film on a graphite substrate having a difference in CTE of 0-2.1e-6, one of ordinary skill in the art would expect there to be cracks formed under thermal shock which would result in widths in the crack of 0.1-1.5 microns absent evidence to the contrary, though the Office cannot test for this. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))".
Turning to claim 4, Fujiwarea discloses graphite can have a CTE of 6e-6 (Fujiwara at “Table 4, ex 14”).
Concerning claim 8, as “bent to 20 microns or less” allows for no bending, this claim is met. It should be noted that also bending strength for the substrate is discussed (“Table 4”) so there can be some aspect of bending.

Conclusion
Claims 1-6 and 8 are finally rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/              Primary Examiner, Art Unit 1759